PER CURIAM.
Appellant was indicted for murder in the first degree and charged in three separate informations with the offense of using a firearm in the commission of a felony, robbery and a felon in possession of a firearm. Pursuant to a plea bargain he pled guilty to murder in the second degree and guilty to the other offenses charged by informations. He was sentenced to serve life in the state penitentiary on the murder charge and 15 years imprisonment to run concurrently with the life sentence for possession of a firearm while in the commission of a felony. He received a consecutive sentence of 50 years on the robbery offense, the latter sentence to run concurrently with a 15-year sentence imposed by the court for felonious possession of a firearm. Appellant timely appeals each of the judgments and sentences of the trial court.
Appellant’s sole contention is that the trial court erred in imposing four separate and cumulative sentences for offenses arising out of the same criminal transaction.
Upon review of the record and briefs and applicable case law, the sentences imposed on the offenses of murder in the second degree, robbery and felon in possession of a firearm are affirmed. See the very recent decision of our supreme court in McCloud v. State, Fla.1976, 335 So.2d 257, wherein the court held that dual sentences can be imposed for separate convictions for felony-murder and robbery. The sentence imposed on the offense of possession of a firearm in the commission of a felony is vacated and set aside. See Cone v. State, Fla.1973, 285 So.2d 12.
AFFIRMED in part; REVERSED in part; and REMANDED to the trial court with directions to resentence appellant in accordance with this opinion.
HOBSON, Acting C. J., and BOARD-MAN and SCHEB, JJ., concur.